COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-14-00243-CR
                                                §
 EX PARTE: MIGUEL SALAZAR                                          Appeal from the
                                                §
                                                                 409th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                             (TC# 20050D03190-409-2)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order denying habeas corpus relief. We therefore reverse that part of the order denying habeas

corpus relief on the actual innocence claim and remand for an evidentiary hearing on actual

innocence, in accordance with this Court’s opinion. We affirm the trial court’s denial of relief on

ineffective assistance of counsel grounds. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 15TH DAY OF JUNE, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.